Judgment, Supreme Court, New York County, entered June 2, 1975, unanimously affirmed, without costs and without disbursements. The granting of the landlord’s application for decontrol of tenant’s apartment, pursuant to section 18 of the New York City Rent, Eviction and Rehabilitation Regulations, on the ground that it is not tenant’s primary residence is supported by the record. The rent commissioner’s findings were not arbitrary or capricious. Concur—Stevens, P. J., Murphy, Tilzer, Lane and Nunez, JJ.